                                                                          Case 4:19-cv-01424-YGR Document 36 Filed 10/04/19 Page 1 of 2




                                                                  1

                                                                  2

                                                                  3

                                                                  4
                                                                                                        UNITED STATES DISTRICT COURT
                                                                  5
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7
                                                                      THE VINEYARD HOUSE, LLP                            Case No.: 19-CV-1424 YGR
                                                                  8

                                                                  9                Plaintiff,                            ORDER REQUIRING PERSONAL APPEARANCE
                                                                                                                         TO MEET AND CONFER ON DISCOVERY
                                                                 10          vs.                                         DISPUTE
                                                                 11
                                                                      CONSTELLATION BRANDS U.S. OPERATIONS,
                                                                      INC.,
                               Northern District of California




                                                                 12
United States District Court




                                                                 13                Defendant.
                                                                 14
                                                                             The Court has received the defendants’ Discovery Letter Brief. (Dkt. No. 35.) The Court has
                                                                 15
                                                                      reviewed the letter brief and Orders as follows:
                                                                 16
                                                                             Lead trial counsel with full authority to resolve all discovery disputes and the principal
                                                                 17
                                                                      attorney involved in the meet and confer process for each party are hereby ORDERED TO APPEAR
                                                                 18
                                                                      PERSONALLY at the Federal Courthouse on 1301 Clay Street, Oakland, California, on Monday,
                                                                 19
                                                                      October 7, 2019 at 10:00 a.m. The parties shall, upon arrival, inform the Courtroom Deputy,
                                                                 20
                                                                      Frances Stone, in the Clerk’s Office, that they have appeared and shall proceed to meet and confer to
                                                                 21
                                                                      resolve the outstanding discovery issues. Conference rooms in the Attorney Lounge are available on
                                                                 22
                                                                      a first-come, first-served basis. Once complete, the parties shall advise Ms. Stone that they have
                                                                 23
                                                                      concluded their in-person meeting before requesting the Court’s personal attention to address any
                                                                 24
                                                                      remaining issues.
                                                                 25
                                                                             The parties shall bring with them any and all materials which may bear on resolution of the
                                                                 26
                                                                      discovery disputes, including the imposition of sanctions. This includes documents sufficient to show
                                                                 27
                                                                      the manner and tenor of communications between the parties with regard to the disputes. The Court
                                                                 28
                                                                          Case 4:19-cv-01424-YGR Document 36 Filed 10/04/19 Page 2 of 2




                                                                  1   may issue sanctions against any party or parties deemed to have acted unreasonably with regard to
                                                                  2   these disputes.
                                                                  3          IT IS SO ORDERED.
                                                                  4
                                                                      Dated: October 4, 2019                           _______________________________________
                                                                  5                                                          YVONNE GONZALEZ ROGERS
                                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11

                                                                 12
                               Northern District of California
United States District Court




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                        2
